DETAILED ACTION

Claim Objections
Claim 9 is objected to because “one bracket and/or connector is configured” should be --one bracket and/or connector of the plurality of brackets and/or connectors is configured-- because the claim clearly refers to the previously recited (at claim 1) plurality of brackets and/or connectors.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites that the vertical body is equipped with second lock-in profiles configured to insert elements of the “I” or “T” type, and wherein the first and second lock-in profiles “enables to correct said panel in a way one or more other of the panels by connecting side-by-side in mutually co-planer or orthogonal positions, and to insert junction bridles both inside and outside the formwork featuring multiple pitches”, which is confusing, as it is unclear, first, what structure is represented by the intended use limitation “junction bridles” (a search of the US patent database returns no instances of the term “junction bridles”), second, how does the junction bridles, whatever they are, get inserted on 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4, and 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ozoroczki (WO 03/046310) in view of Grinhpun (USA 2001/0032431).
Claim 1 -   Ozoroczki discloses a panel made up of one vertical body (Fig. 1) featuring one upper surface and one lower surface, both of them delimiting said, body, said upper surface being equipped with a plurality of engaging teeth (projections, 5) and/or recesses and said lower surface being equipped with a plurality of said engaging teeth and/or said engaging recesses (depressions, 50) corresponding with said engaging teeth and/or said engaging recesses of said upper surface, said plurality of engaging teeth and/or engaging recesses being geometrically arranged according to a grid made up of the crossing between one first distribution mode and one second distribution mode relative to said teeth and/or recesses, wherein said vertical body is equipped with vertical first all-purpose lock-in profiles (dovetail ridges 9 and grooves 8) suited to make it possible to connect said panel with any other structural element needed for assembling said formwork, each of said first all-purpose lock-in profiles featuring a male or female dovetail shape. Ozoroczki (Fig. 2) discloses one or more other of the panels can be secured to the panel in a co-planar, orthogonal orientation (Fig. 1) using a cross-piece (4, Fig. 3) diagonal orientation. It would have been obvious to one of ordinary skill in the art at the time the present invention was made to use the panels in a diagonal orientation for versatility of possible panel assembly configurations. 
Ozoroczki does not disclose the panel body has second lock-in profiles configured for inserting T type elements. Grinhpun discloses a panel body has lock-in profiles (24) configured for inserting T type elements. It would have been obvious to one of ordinary skill in the art at the time the present invention was made to include the profiles in Ozoroczki to allow T type elements to fit in for strength and increased pull-out resistance.
Finally, as the claimed brackets and/or connectors in between at least two panels to connect the panels, Ozoroczki teaches brackets (the relatively flat, body portion only of the element 3 shown in Fig. 9) in between at least two panels to connect the panels, such brackets supported by connectors (30) capable of supporting respective oblong reinforcement irons. Importantly, Examiner notes that the claim is understood to recite, in combination, at least two panels because at least two panels are positively recited as being connected, making them positively recited structural claim elements of the claimed combination. 
     
Claim 2 – Ozoroczki in view of Grinhpun discloses the reversible, thermo-acoustic panel in accordance with claim 1, Ozoroczki further teaching the lower surface of said body equipped with at least one first transpiration groove (the space created between the engaging recesses, 50, forms a groove as broadly recited) and said upper surface of said body is equipped with at least one second 
Claims 3 and 4 – Ozoroczki in view of Grinhpun discloses the reversible, thermo-acoustic panel in accordance with claim 1, Ozoroczki further teaching the first distribution mode is made up of a plurality of first rows of said teeth and/or said recesses placed side by side in parallel and inclined by a 45 degree angle relative to a longitudinal plane L-L of said panel, and that said second distribution mode is made up of a plurality of second rows of said teeth and/or said recesses placed side by side in parallel and perpendicular to said longitudinal plane L-L (Figs. 2 and 5).

Claim 8 – Ozoroczki in view of Grinhpun does not disclose the vertical body is equipped with a plurality of surface score lines arranged by multiple pitches. Examiner Officially Notes that it would have been obvious to one of ordinary skill in the art at the time the present invention was made to equip a plate with surface score lines to make it easier to separate it into sections.

Claims 9 – Ozoroczki in view of Grinhpun discloses the reversible, thermo-acoustic panel in accordance with claim 1, Ozoroczki further teaching at least one bracket and/or connector is configured to support rebar because the relatively flat, body portion only of element 3 could support rebar. 

Claims 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ozoroczki in view of Grinhpun and in further view of Heider (4,516,364). 
Ozoroczki does not disclose them on two sides and does not disclose one first side wall of the two side walls has male dovetail shape lock-in profiles and one second side wall of the two side walls opposite the one first side wall has female shape dovetails. Heider discloses disclose one first side wall of the two side walls has male dovetail shape lock-in profiles and one second side wall of the two side .

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ozoroczki in view of Grinhpun and in further view of Kelly (2009/0100783).
Claim 11 – Ozoroczki in view of Grinhpun does not expressly disclose conical rebar supports. Kelly (Fig. 1) discloses a conical rebar support. It would have been obvious to one of ordinary skill in the art at the time the present invention was made to use conical supports to support rebar to firmly hold the rebar in place.  

Examiner Comment
Examiner remarks that although there is potentially allowable subject matter in claim 10 (i.e., brackets and conical rebar supports), these elements are currently not positively recited structural claim elements (“suited to be operatively connected”, etc.). As the claim is written, essentially the entire claim is functional limitations. None of the recited brackets and/or connectors, “another panel”, and the reinforcement irons are positively claimed. 

Response to Arguments
Applicant's arguments filed 9/8/2020 have been fully considered but they are not persuasive.
1)	Regarding page 4 of 10, the specification amendment is not entered because it contains new subject matter not previously disclosed in the original application. 
2)	Regarding page 5 of 10, Examiner did remark at page 7 that “there is potentially allowable subject matter in claim 9”, except that such subject matter is not positively recited as as best understood in light of the 112 lack of clarity rejection including brackets “and” conical rebar supports (again, a claim 10 claim element). Ozoroczki in view of Grinhpun teaches the subject matter of both claims 1 and 9 as amended. 
3)	Regarding page 5 of 10, Applicant has apparently amended the specification instead of the claims in an attempt to overcome the 112 lack of clarity rejection. Unclear claim language can only be overcome by amending the claim to make such language more clear. 
4) 	Regarding page 6 of 10, Examiner notes neither the written description, nor drawings apparently describe or illustrate junction bridle or multiple pitches, which makes the limitations unclear. The 112 2nd indefiniteness rejection is maintained.  
5)	Regarding page 6 of 10, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
6) 	Regarding page 7 of 10, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (transport groove positioning) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

8)	 Regarding page 8 of 10, the references teach “multiple pitches” as best understood. 
9) 	Regarding page 8 of 10, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (separation by spacers) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The structure cited from Applicants specification would need to be recited in a claim before Examiner considered whether such a claim reads on the prior art of record.
10)	 Regarding page 9 of 10, the rejection of claim 11 now includes a teaching reference. 

11) 	Regarding page 9 of 10, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (shards, etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The structure cited from Applicants specification would need to be recited in a claim before Examiner considered whether such a claim reads on the prior art of record.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/D.J.K/Examiner, Art Unit 3633     

/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633